DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 6 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2016/0027561 A1).
Regarding claim 1, Inoue discloses an apparatus comprising: a body 1 comprising a ceramic (dielectric) layer 2 and internal electrodes 4a,4b; external electrodes 6a,6b comprising electrode layers 12a,12b disposed on the body 1 and connected to the internal electrodes 4a,4b (paragraph 34), and a conductive resin layer 8 disposed on the electrode layers 12a,12b (see Figure1); wherein the internal electrodes 4a,4b comprise a plurality of metal grains and a layer comprising tin disposed at the grain boundary between the plurality of metal grains (paragraph 44).
Regarding claims 2 and 3, Inoue discloses that the layer comprising tin is disposed at a boundary between the grains and dielectric layer 2 (paragraph 33).
Regarding claims 6 and 14, Inoue discloses that the internal electrodes are comprised of nickel (paragraph 34).
Regarding claim 7, Inoue discloses that the internal electrodes extend more than 85% the length of the device (see Figure 1).
Regarding claim 13, Inoue discloses that the ceramic layer comprises nickel (paragraph 16). 
Regarding claim 15, Inoue discloses an apparatus comprising: a body 1 comprising a ceramic (dielectric) layer 2 and internal electrodes 4a,4b; external electrodes 6a,6b comprising electrode layers 12a,12b disposed on the body 1 and connected to the internal electrodes 4a,4b (paragraph 34), and a conductive resin layer 8 disposed on the electrode layers 12a,12b (see Figure1); wherein the internal electrodes 4a,4b comprise a plurality of metal grains and a layer comprising tin disposed at the grain boundary between the plurality of metal grains (paragraph 44).
Regarding claims 2 and 3, Inoue discloses that the layer comprising tin is disposed at a boundary between the grains and dielectric layer 2 (paragraph 33).
Regarding claim 16, Inoue discloses that the layer comprising tin is disposed at a boundary between the grains and dielectric layer 2 (paragraph 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claims 1 and 15 above, respectively, and further in view of Ikarashi (US 2009/0139754 A1).
Inoue does not disclose the weight percentage of tin. Ikarashi—in an invention for a battery with internal and external electrodes—discloses utilizing tin having a weight .

Claims 5, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claims 1 and 15 above, and further in view of Moon (US 2015/0090483 A1).
Regarding claims 5 and 18, Inoue does not disclose the thickness of the tin composite layer. Moon—in an invention for a battery with internal and external electrodes—discloses a composite layer of 1 to 8 nm in thickness to enhance adhesion (paragraph 81). It would have been obvious to one having ordinary skill in the art at the time of invention to size the tin composite layer of Inoue to be 1 to 8 nm to enhance adhesion as suggested by Moon.
Regarding claim 8, Inoue discloses the use of silver, copper, and/or nickel (paragraph 34) and Moon discloses that the electrode layer comprises conductive metal and glass (paragraph 93).

Claims 9-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claims 1 and 15 above, and further in view of Kim (US 2018/0144863 A1).
Inoue does not disclose the thickness of the layers. Kim—in an invention for a battery with internal and external electrodes—discloses dielectric layers of 500 nm and internal electrodes of 10 to 500 nm (paragraph 83) so as to minimize their size while maintaining their conductivity (paragraph 85). It would have been obvious to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725